Citation Nr: 0704422	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-29 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder 
secondary to service-connected bilateral pes planus.  

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran reportedly had active duty from June 1977 to 
November 1980 and from September 1981 to December 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision, which increased the 
bilateral pes planus evaluation from non-compensable to 10 
percent disabling.  

The RO has generally characterized and evaluated the 
veteran's back claim as whether new and material evidence has 
been received to reopen the claim for a back disorder.  
However, in a statement received in November 2003, the 
veteran indicated that his "back condition is a direct 
result of my flat feet condition."  Therefore, the Board 
finds that the issue should be styled as service connection 
for a back disorder secondary to service-connected bilateral 
pes planus.     

The issue of service connection for a back disability 
secondary to service-connected bilateral pes planus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bilateral pes planus has not been manifested by 
severe pes planus with objective evidence of marked 
deformity, swelling on use of the feet, or characteristic 
callosities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code (DC) 5276 (2006).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2003 and 
October 2003.  The RO specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA medical records and examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The veteran is currently rated 10 percent disabling for his 
bilateral pes planus and he asserts that his disability 
warrants a higher disability evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

Under DC 5276, a 30 percent evaluation is warranted for 
severe bilateral acquired flatfoot (pes planus) manifested by 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use accentuated, indications of 
swelling on use of the feet, and characteristic callosities.  
38 C.F.R. § 4.71a, DC 5276.

VA treatment records note treatment for pes planus.  In July 
2003, pes planovalgus was noted.  

VA afforded the veteran a foot examination in April 2003, the 
report of which noted the veteran's assertion of pain 
precipitated with walking in shoes and alleviated by taking 
pain medication.  The examiner observed that the veteran wore 
regular street type shoes with arch support and a heel lift 
in the right shoe. 

Upon examination of the veteran, the examiner noted there was 
a 2/4 palpable posterior tibial and dorsalis pedis pulse; and 
a palpable popliteal pulse.  Additionally, there was no 
swelling, erythema, or abnormal warmth of the feet.  The 
examiner noted that the veteran exhibited a collapsed pes 
planus and excessive subtalar joint pronation.  Examination 
of the feet revealed that the first metacarpophalangeal joint 
(MPJ) exhibited 50 degrees range of motion dorsiflexion of 
the right and 50 degrees of dorsiflexion of the left.  The 
forefoot to rear foot relationship was 30 degrees of 
inversion and 10 degrees of eversion on the right and 30 
degrees inversion and 10 degrees of eversion on the left.  
Also, ankle joint range of motion was 30 degrees, 
dorsiflexion of the left was 40 degrees, neutral calcaneus 
stance position was 2 degrees inverted on the right and 1 
degree inverted on the left, relaxed calcaneus stance 
position was 8 degrees everted on the right, and 8 degrees 
everted on the left.  The assessments included collapsed pes 
planus and the examiner commented that secondary to the 
veteran's limb length discrepancy, he was most likely 
compensating creating abnormal plantar flexion at the first 
MPJ via the peroneus longus which potentially caused the 
peroneus longus tendonitis. 

On VA examination in October 2004, the examiner noted the 
veteran's complaints of daily pain related to his flat feet.  
The examiner noted that the veteran had bilateral flat feet 
with no skin changes.  He was tender to palpation over the 
arches of both of his feet bilaterally and no heel or other 
abnormalities were noted. 

Based upon the evidence, the Board finds that a higher 
evaluation is not warranted in this case.  The veteran has 
been shown to have mild deformity (e.g. 30 degrees of 
inversion and 10 degrees of eversion bilaterally) and he has 
complained of foot pain.  However, there is no indication 
that he has marked deformity, severe pes planus, swelling on 
use of the feet, or characteristic callosities.  In fact, the 
April 2003 VA examination report specifically noted that 
there was no swelling of the feet.  Also, while the veteran 
was noted to have scaling and tinea pedis in April 2003 and 
July 2003, there was no indication of any skin infections or 
changes most recently as noted in the October 2004 VA 
examination report.  Therefore, a 30 percent evaluation is 
unwarranted in this case.      

Finally, the veteran has not been hospitalized for his 
disability and no evidence suggests this disability prevented 
him from working.  In any case, the existing schedular rating 
is already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied. 



REMAND

The veteran seeks service connection for a back disorder 
secondary to service-connected bilateral pes planus.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The veteran is 
service connected for bilateral pes planus and VA treatment 
records note a minor abnormality of the spine.  Treatment 
records noted chronic back pain since 1985 and worsening back 
pain since a December 2002 motor vehicle accident.  
Accordingly, an examination is necessary to determine the 
etiology of any current back disorder, specifically, if a 
current back disorder was caused or aggravated by service-
connected bilateral pes planus.    

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for a VA 
examination of the veteran to determine 
the nature and etiology of any low back 
disability.  The examiner should review 
the claims folder prior to the 
examination and should indicate on the 
examination report that (s)he has 
reviewed the claims folder.  A copy of 
this Remand should also be provided to 
the examiner.  Any indicated studies 
should be performed.

The examiner should specifically opine 
whether any back disorder found on 
examination was either (a) caused by or 
(b) aggravated by service-connected 
bilateral pes planus.  If aggravation is 
found, the permanent increase in 
severity of back disability attributable 
to the service-connected pes planus 
should be specified.  The rationale for 
all opinions should be explained in 
detail.   	

2.	Thereafter, the RO should readjudicate 
the issue on appeal.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


